DETAILED ACTION
Response to Amendment
The Amendment filed on January 29, 2021 has been entered. Claims 1-5 and 7-19 remain pending in the application. Applicant’s arguments with respect to the prior art rejections based on Harris3 have been fully considered but are moot because the arguments do not apply to the current rejection. Applicant’s arguments with respect to the prior art rejections based on Harris1 and Harris2 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informality: “portion, and the” in line 12 should read “portion, the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the at least one of the double pushers consists of a first upper surface configured to engage a first fastener and a second upper surface configured to engage a second fastener” in lines 9-11. This limitation is conveying that the at least one of the double pushers 800 includes a first upper surface 815 and a second upper surface 825 and nothing else. However, Paragraphs 0054-0060 and Figures 8-11 disclose that the at least one of the double pushers 800 further comprises at least a first body portion 810, a second body portion 820, a bridge 830, a first camming member 840, and a second camming member 850. In fact, claim 1 itself states in lines 12-16 that the at least one of the double pushers also includes (i.e. further comprises) a bridge. Thus, the limitation is not properly described in the specification.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by a first interpretation of the embodiment shown in Figure 11 of Harris et al. (US 2016/0089141), hereinafter Harris1, or, in the alternative, under 35 U.S.C. 103 as obvious over Harris1 in view of Blewett (US 5,630,540).
Regarding claim 1, Harris1 discloses a loading unit (120 and 2000 collectively in Figures 1 and 7) configured for engagement with a surgical instrument (100 in Figure 1), the loading unit (120 and 2000 collectively) comprising:
a proximal body portion (120 in Figure 1) defining a longitudinal axis (longitudinal axis of 120);
an end effector (2000 in Figure 7) disposed in mechanical cooperation with the proximal body portion (120) (apparent when Figure 1 is viewed in relation to Figure 7), the end effector (2000) including a cartridge assembly (2020 in Figure 7) (apparent from Figure 2), the cartridge assembly (2020) configured to house fasteners (2012) therein (Paragraph 0122);
an actuation sled (2058 in Figure 7) longitudinally translatable within the cartridge assembly (2020);
double pushers (2240 excluding 2242b in Figure 11) disposed within the cartridge assembly (2020), at least one of the double pushers (2240 excluding 2242b) is configured to engage at most two fasteners (2012) (because the double pushers only include staple supporting cradles 2242a and 2242c and does not include staple supporting cradle 2242b, Paragraph 0269) such that the at least one of the double pushers (2240 excluding 2242b) consists of a first upper surface (top surface of 2242c in Figure 11) configured to engage a first fastener (2012) and a second upper surface (top surface of 2242a in Figure 11) configured to engage a second fastener (2012) (Paragraph 0269), the first upper surface (top surface of 2242c) is included on a first body portion (2242c in Figure 11) (apparent from Figure 11), the second upper surface (top surface of 2242a) is included on a second body portion (2242a in Figure 11) (apparent from Figure 11), the at least one of the double pushers (2240 excluding 2242b) also includes a bridge (2248 in Figure 11) interconnecting the first body portion (2242c) and the second body portion (2242a) (apparent from Figure 11, Paragraph 0270), the first body portion (2242c) including a proximal pusher guiding surface (shown in an annotated version of Figure 11 of Harris, hereinafter Figure 11x, below) and a distal pusher guiding surface (shown in Figure 11x below), the second body portion (2242a) including a proximal pusher guiding surface (shown in Figure 11x below) and a distal pusher guiding surface (shown in Figure 11x below), each of the first and second upper surfaces (top surface of 2242c and top surface of 2242a) being parallel to each other (apparent from Figure 11) and defining an acute 
double retention cavities (two cavities 2028 in Figure 7 which house 2242c and 2242a collectively) disposed within the cartridge assembly (2020), each double retention cavity (two cavities 2028 which house 2242c and 2242a collectively) configured to retain one of the double pushers (2240 excluding 2242b) therein, at least one of the double retention cavities (two cavities 2028 which house 2242c and 2242a collectively) including a first retention guiding surface (the surface of one of the two cavities 2028 which engages the proximal pusher guiding surface of the first body portion 2242c shown in Figure 11x below) configured to engage the proximal pusher guiding surface (shown in Figure 11x below) of the first body portion (2242c) of the double pusher (2240 excluding 2242b) retained therein, and a second retention guiding surface (the surface of the one of the two cavities 2028 which engages the distal pusher guiding surface of the first body portion 2242c shown in Figure 11x below) configured to engage the distal pusher guiding surface (shown in Figure 11x below) of the first body portion (2242c) of the double pusher (2240 excluding 2242b) retained therein (Paragraph 0269).

    PNG
    media_image1.png
    1013
    1126
    media_image1.png
    Greyscale

Figure 11x: an annotated version of Figure 11 of Harris

Blewett teaches that it was known to provide a retention cavity (a slot 20 in Figures 2 and 3) with a first retention guiding surface (surface of groove 34 at the proximal end of the slot 20) configured to engage a proximal pusher guiding surface (surface of guide rail 64 at the proximal end of 54c in Figure 7) of a first body portion (54c in Figure 7) retained therein and a second retention guiding surface (surface of groove 34 at the distal end of the slot 20) configured to engage a distal pusher guiding surface (surface of guide rail 64 at the distal end of 54c in Figure 7) of the first body portion (54c) retained therein, in order to stabilize, align, and guide the first body portion (54c) within the retention cavity (the slot 20) (Col. 4 lines 50-53, Col. 6 lines 60-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Harris1 to incorporate the teachings of Blewett by providing the at least one of the double retention cavities (two cavities 2028 which house 2242c and 2242a collectively) of Harris1 with a first retention guiding surface configured to engage the proximal pusher guiding surface (shown in Figure 11x above) of the first body portion (2242c of Harris1) retained therein and a second retention guiding surface configured to engage the distal pusher guiding surface (shown in Figure 11x above) of the first body portion (2242c of Harris1) retained therein, because doing so would stabilize, align, and guide the first body portion (2242c of Harris1) within the at least one of the double retention cavities.
Regarding claim 2, Harris1 discloses that the at least one of the double pushers (2240 excluding 2242b) includes a first ramp (2245b in Figure 11) disposed on a lower surface of the first body portion (2242c) (apparent from Figure 11), the first ramp (2245b) is configured to be engaged by a first angled wedge (2264b in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278).
Regarding claim 3, Harris1 discloses that the at least one of the double pushers (2240 excluding 2242b) includes a second ramp (2245a in Figure 11) disposed on a lower surface of the second body portion (2242a) (apparent from Figure 11), the second ramp (2245a) is configured to be engaged by a 
Regarding claim 4, Harris1 discloses that the first ramp (2245b) is disposed parallel to the longitudinal axis (longitudinal axis of 120), and wherein the second ramp (2245a) is disposed parallel to the longitudinal axis (longitudinal axis of 120) (apparent when Figure 11 is viewed in relation to Figures 7 and 1).
Regarding claim 5, Harris1 discloses that the first ramp (2245b) is disposed directly beneath a portion of the first upper surface (top surface of 2242c in Figure 11) of the first body portion (2242c) (apparent from Figure 11) and that the second ramp (2245a) is disposed directly beneath a portion of the second upper surface (top surface of 2242a in Figure 11) of the second body portion (2242a) (apparent from Figure 11).
Regarding claim 8, Harris1 discloses that the at least one of the double retention cavities (two cavities 2028 in Figure 7 which house 2242c and 2242a collectively) includes a third retention guiding surface (the surface of the other of the two cavities 2028 which engages the proximal pusher guiding surface of the second body portion 2242a shown in Figure 11x above) configured to engage the proximal pusher guiding surface (shown in Figure 11x above) of the second body portion (2242a) of the double pusher (2240 excluding 2242b) retained therein, and a fourth retention guiding surface (the surface of the other of the two cavities 2028 which engages the distal pusher guiding surface of the second body portion 2242a shown in Figure 11x above) configured to engage the distal pusher guiding surface (shown in Figure 11x above) of the second body portion (2242a) of the double pusher (2240 excluding 2242b) retained therein (Paragraph 0269).
If it can be argued that the at least one of the double retention cavities (two cavities 2028 which house 2242c and 2242a collectively) of Harris1 does not include a third retention guiding surface configured to engage the proximal pusher guiding surface of the second body portion retained therein and a fourth retention guiding surface configured to engage the distal pusher guiding surface of the second body portion retained therein, then:
Blewett teaches that it was known to provide a retention cavity (a second slot 20 in Figures 2 and 3) with a third retention guiding surface (surface of groove 34 at the proximal end of the second slot 20) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Harris1 to incorporate the teachings of Blewett by providing the at least one of the double retention cavities (two cavities 2028 which house 2242c and 2242a collectively) of Harris1 with a third retention guiding surface configured to engage the proximal pusher guiding surface (shown in Figure 11x above) of the second body portion (2242a of Harris1) retained therein and a fourth retention guiding surface configured to engage the distal pusher guiding surface (shown in Figure 11x above) of the second body portion (2242a of Harris1) retained therein, because doing so would stabilize, align, and guide the second body portion (2242a of Harris1) within the at least one of the double retention cavities.
Regarding claim 9, Harris1 discloses that the bridge (2248) interconnects a proximal portion of the first body portion (2242c) with a distal portion of the second body portion (2242a) (apparent from Figure 11).
Regarding claim 19, Harris1 discloses that the proximal pusher guiding surface (shown in Figure 11x above) of the first body portion (2242c) of the at least one of the double pushers (2240 excluding 2242b) is linear (because the proximal pusher guiding surface extends along a line that is perpendicular to the plane of Figure 11, as is clear when Figure 11 is viewed in relation to Figure 8/8B/8C/9) and the distal pusher guiding surface (shown in Figure 11x above) of the first body portion (2242c) of the at least one of the double pushers (2240 excluding 2242b) is linear (because the distal pusher guiding surface extends along a line that is perpendicular to the plane of Figure 11, as is clear when Figure 11 is viewed in relation to Figure 8/8B/8C/9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 2008/0023522), hereinafter Olson, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Olson in view of Blewett (US 5,630,540).
Regarding claim 1, Olson discloses a loading unit (12, 70, and 2140 collectively in Figures 1 and 57, note that 2140 in Figure 57 replaces 40 in Figure 2) configured for engagement with a surgical instrument (10 in Figure 2), the loading unit (12, 70, and 2140 collectively) comprising:
a proximal body portion (12) defining a longitudinal axis (longitudinal axis of 12);
an end effector (70 and 2140 collectively) disposed in mechanical cooperation with the proximal body portion (12) (apparent from Figure 2), the end effector (70 and 2140 collectively) including a cartridge assembly (2140), the cartridge assembly (2140) configured to house fasteners (50a-c in Figure 57a) therein (Paragraphs 0153 and 0154);
an actuation sled (110 in Figure 61) longitudinally translatable within the cartridge assembly (2140) (Paragraphs 0154 and 0160);
double pushers (2170 in Figures 58-60) disposed within the cartridge assembly (2140), at least one of the double pushers (2170) is configured to engage at most two fasteners (50b and 50c) (Paragraphs 0157 and 0159) such that the at least one of the double pushers (2170) consists of a first upper surface (2176c in Figure 58) configured to engage a first fastener (50c) and a second upper surface (2178c in Figure 58) configured to engage a second fastener (50b) (Paragraph 0159), the first upper surface (2176c) is included on a first body portion (shown circled in an annotated version of Figure 60 of Olson, hereinafter Figure 60x, below) (apparent from Figure 60x below, Paragraph 0159), and the second upper surface (2178c) is included on a second body portion (shown circled in Figure 60x below) 
double retention cavities (pairs of slots 2144 which house 2176 and 2178 in Figure 59) disposed within the cartridge assembly (2020) (Paragraphs 0157 and 0159), each double retention cavity (each pair of slots 2144 which house 2176 and 2178) configured to retain one of the double pushers (2170) therein (Paragraphs 0157 and 0159), at least one of the double retention cavities (the pairs of slots 2144 which house 2176 and 2178) includes a first retention guiding surface (the surface of one of the slots 2144 which engages 2176b) configured to engage the proximal pusher guiding surface (2176b) of the first body portion (shown circled in Figure 60x below) of the double pusher (2170) retained therein, and a second retention guiding surface (the surface of the one of the slots 2144 which engages 2176a) configured to engage the distal pusher guiding surface (2176a) of the first body portion (shown circled in Figure 60x below) of the double pusher (2170) retained therein (Paragraph 0159).

    PNG
    media_image2.png
    740
    1671
    media_image2.png
    Greyscale

Figure 60x: an annotated version of Figure 60 of Olson

At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the first and second upper surfaces (2176c and 2178c) of Olson so that each of them defines an acute angle with respect to the longitudinal axis (longitudinal axis of 12 of Olson) because Applicant has not disclosed that each of the first and second upper surfaces defining an acute angle with respect to the longitudinal axis provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first and second upper surfaces (2176c and 2178c) of Olson which are parallel to the longitudinal axis because both options allow tissue clamped by the end effector to be securely stapled using the same number of fasteners.
Therefore, it would have been an obvious matter of design choice to modify Olson to obtain the invention as specified in claim 1.
If it can be argued that the at least one of the double retention cavities (the pairs of slots 2144 which house 2176 and 2178) of Olson does not include a first retention guiding surface configured to engage the proximal pusher guiding surface of the first body portion retained therein and a second retention guiding surface configured to engage the distal pusher guiding surface of the first body portion retained therein, then:
Blewett teaches that it was known to provide a retention cavity (a slot 20 in Figures 2 and 3) with a first retention guiding surface (surface of groove 34 at the proximal end of the slot 20) configured to engage a proximal pusher guiding surface (surface of guide rail 64 at the proximal end of 54c in Figure 7) of a first body portion (54c in Figure 7) retained therein and a second retention guiding surface (surface of groove 34 at the distal end of the slot 20) configured to engage a distal pusher guiding surface (surface of guide rail 64 at the distal end of 54c in Figure 7) of the first body portion (54c) retained therein, in order to stabilize, align, and guide the first body portion (54c) within the retention cavity (the slot 20) (Col. 4 lines 50-53, Col. 6 lines 60-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Olson to incorporate the teachings of Blewett by providing the at least one of the 
Regarding claim 2, Olson discloses that the at least one of the double pushers (2170) includes a first ramp (2172b, 2172a, or the horizontal segment of the lower surface of 2172 shown in Figures 59 and 61) disposed on a lower surface of the first body portion (shown circled in Figure 60x above) (apparent when Figure 59/61 is viewed in relation to Figure 60x), the first ramp (2172b, 2172a, or the horizontal segment of the lower surface of 2172 shown in Figures 59 and 61) is configured to be engaged by a first angled wedge of the actuation sled (110) (apparent from Figure 61, Paragraph 0160).
Regarding claim 3, Olson discloses that the at least one of the double pushers (2170) includes a second ramp (2174b, 2174a, or the horizontal segment of the lower surface of 2174 shown in Figure 59) disposed on a lower surface of the second body portion (shown circled in Figure 60x above) (apparent when Figure 59 is viewed in relation to Figure 60x), the second ramp (2174b, 2174a, or the horizontal segment of the lower surface of 2174 shown in Figure 59) is configured to be engaged by a second angled wedge of the actuation sled (110) (Paragraph 0160).
Regarding claim 4, Olson discloses that the first ramp (2172b, 2172a, or the horizontal segment of the lower surface of 2172 shown in Figures 59 and 61) is disposed parallel to the longitudinal axis (longitudinal axis of 12) (clear when Figures 59, 57, and 2 are viewed in relation to one another, Paragraph 0159), and that the second ramp (2174b, 2174a, or the horizontal segment of the lower surface of 2174 shown in Figure 59) is disposed parallel to the longitudinal axis (longitudinal axis of 12) (clear when Figures 59, 57, and 2 are viewed in relation to one another, Paragraph 0159).

Claims 1, 7-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment shown in Figure 13 of Harris et al. (US 2016/0089141), hereinafter Harris3, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Harris3 in view of Blewett (US 5,630,540).
Regarding claim 1, Harris3 discloses a loading unit (120 and 2000 collectively in Figures 1 and 7) configured for engagement with a surgical instrument (100 in Figure 1), the loading unit (120 and 2000 collectively) comprising:
a proximal body portion (120 in Figure 1) defining a longitudinal axis (longitudinal axis of 120);
an end effector (2000 in Figure 7) disposed in mechanical cooperation with the proximal body portion (120) (apparent when Figure 1 is viewed in relation to Figure 7), the end effector (2000) including a cartridge assembly (2020 in Figure 7) (apparent from Figure 2), the cartridge assembly (2020) configured to house fasteners (2012) therein (Paragraph 0122);
an actuation sled (2058 in Figure 7) longitudinally translatable within the cartridge assembly (2020);
double pushers (2440 in Figure 13) disposed within the cartridge assembly (2020), at least one of the double pushers (2440) is configured to engage at most two fasteners (2012) (Paragraphs 0289-0292) such that the at least one of the double pushers (2440) consists of a first upper surface (2442b in Figure 13) configured to engage a first fastener (2012) and a second upper surface (2442a in Figure 13) configured to engage a second fastener (2012) (Paragraphs 0291-0293), the first upper surface (2442b) is included on a first body portion (the step 2445 that comprises 2442b in Figure 13) (apparent from Figure 13), and the second upper surface (2442a) is included on a second body portion (the step 2445 that comprises 2442a in Figure 13) (apparent from Figure 13), the at least one of the double pushers (2440) also includes a bridge (2448 in Figure 13) interconnecting the first body portion (the step 2445 that comprises 2442b) and the second body portion (the step 2445 that comprises 2442a) (apparent from Figure 13, Paragraphs 0293 and 0297), the first body portion (the step 2445 that comprises 2442b) including a proximal pusher guiding surface (shown in an annotated version of Figure 13 of Harris, hereinafter Figure 13x, below) and a distal pusher guiding surface (shown in Figure 13x below), the second body portion (the step 2445 that comprises 2442a) including a proximal pusher guiding surface (shown in Figure 13x below) and a distal pusher guiding surface (shown in Figure 13x below), each of the first and second upper surfaces (2442b and 2442a) defining an acute angle with respect to the longitudinal axis (longitudinal axis of 120) (apparent when Figure 13 is viewed in relation to Figures 7 and 1); and


    PNG
    media_image3.png
    857
    818
    media_image3.png
    Greyscale

Figure 13x: an annotated version of Figure 13 of Harris

At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the first upper surface (2442b) and/or the second upper surface (2442a) of Harris3 so that the first and second upper surfaces are parallel to each other because Applicant has not disclosed that the first and second upper surfaces being parallel to each other provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the non-parallel first and second upper surfaces (2442b and 2442a) of Harris3 because both options allow tissue clamped by the end effector to be securely stapled using the same number of fasteners.
Therefore, it would have been an obvious matter of design choice to modify Harris3 to obtain the invention as specified in claim 1.
If it can be argued that the at least one of the double retention cavities (pairs of “staple cavities” described in Paragraphs 0289-0292 which house the step 2445 that comprises 2442b and the step 2445 that comprises 2442a) of Harris3 does not include a first retention guiding surface configured to engage the proximal pusher guiding surface of the first body portion retained therein and a second retention guiding surface configured to engage the distal pusher guiding surface of the first body portion retained therein, then:
Blewett teaches that it was known to provide a retention cavity (a slot 20 in Figures 2 and 3) with a first retention guiding surface (surface of groove 34 at the proximal end of the slot 20) configured to engage a proximal pusher guiding surface (surface of guide rail 64 at the proximal end of 54c in Figure 7) of a first body portion (54c in Figure 7) retained therein and a second retention guiding surface (surface of groove 34 at the distal end of the slot 20) configured to engage a distal pusher guiding surface (surface of guide rail 64 at the distal end of 54c in Figure 7) of the first body portion (54c) retained therein, in order to stabilize, align, and guide the first body portion (54c) within the retention cavity (the slot 20) (Col. 4 lines 50-53, Col. 6 lines 60-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Harris3 to incorporate the teachings of Blewett by providing the at least one of the 
Regarding claim 7, Harris3 (or Harris3 in view of Blewett) discloses all the limitations of the claim as stated above except: the acute angle is between 30° and 60°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the acute angle be between 30° and 60°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would change/increase the horizontal area of the tissue that is stapled. In re Aller, 105 USPQ 233. The acute angle is a recognized result effective variable because increasing the acute angle increases the horizontal area of the tissue that is stapled. Please note that in Paragraphs 0009, 0016, and 0054 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 8, Harris3 discloses that the at least one of the double retention cavities (the pairs of “staple cavities” described in Paragraphs 0289-0292 which house the step 2445 that comprises 2442b and the step 2445 that comprises 2442a) includes a third retention guiding surface (the surface of another one of the “staple cavities” which engages the proximal pusher guiding surface of the second body portion shown in Figure 13x above) configured to engage the proximal pusher guiding surface (shown in Figure 13x above) of the second body portion (the step 2445 that comprises 2442a) of the double pusher (2440) retained therein (Paragraphs 0289-0292), and a fourth retention guiding surface (the surface of another one of the “staple cavities” which engages the distal pusher guiding surface of the second body portion shown in Figure 13x above) configured to engage the distal pusher guiding surface 
If it can be argued that the at least one of the double retention cavities (the pairs of “staple cavities” described in Paragraphs 0289-0292 which house the step 2445 that comprises 2442b and the step 2445 that comprises 2442a) of Harris3 does not include a third retention guiding surface configured to engage the proximal pusher guiding surface of the second body portion retained therein and a fourth retention guiding surface configured to engage the distal pusher guiding surface of the second body portion retained therein, then:
Blewett teaches that it was known to provide a retention cavity (a second slot 20 in Figures 2 and 3) with a third retention guiding surface (surface of groove 34 at the proximal end of the second slot 20) configured to engage a proximal pusher guiding surface (surface of guide rail 64 at the proximal end of 54b in Figure 7) of a second body portion (54b in Figure 7) retained therein and a fourth retention guiding surface (surface of groove 34 at the distal end of the second slot 20) configured to engage a distal pusher guiding surface (surface of guide rail 64 at the distal end of 54b in Figure 7) of the second body portion (54b) retained therein, in order to stabilize, align, and guide the second body portion (54b) within the retention cavity (the slot 20) (Col. 4 lines 50-53, Col. 6 lines 60-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Harris3 to incorporate the teachings of Blewett by providing the at least one of the double retention cavities (the pairs of “staple cavities” described in Paragraphs 0289-0292 which house the step 2445 that comprises 2442b and the step 2445 that comprises 2442a) of Harris3 with a third retention guiding surface configured to engage the proximal pusher guiding surface (shown in Figure 13x above) of the second body portion (the step 2445 that comprises 2442a of Harris3) retained therein and a fourth retention guiding surface configured to engage the distal pusher guiding surface (shown in Figure 13x above) of the second body portion (the step 2445 that comprises 2442a of Harris3) retained therein, because doing so would stabilize, align, and guide the second body portion (the step 2445 that comprises 2442a of Harris3) within the at least one of the double retention cavities.
Regarding claim 9, Harris3 discloses that the bridge (2448) interconnects a proximal portion of the first body portion (the step 2445 that comprises 2442b) with a distal portion of the second body portion (the step 2445 that comprises 2442a) (apparent from Figure 13, Paragraphs 0293 and 0297).
Regarding claim 10, Harris3 (or Harris3 in view of Blewett) discloses all the limitations of the claim as stated above except: an outer-most diameter of the end effector is 12 mm with the end effector in an approximated position.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the outer-most diameter of the end effector be 12 mm with the end effector in an approximated position, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue. The outer-most diameter of the end effector is a recognized result effective variable because different/smaller outer-most diameters allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0012, 0013, 0067, and 0072 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Harris3 discloses fasteners (2012) retained at least partially within the cartridge assembly (2020) (Paragraphs 0289-0292).
However, Harris3 (or Harris3 in view of Blewett) does not expressly disclose: at least one of the fasteners has a height of 5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made at least one of the fasteners have a height of 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The height of each fastener is a recognized result effective variable because different/smaller heights allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue. Please note that in Paragraphs 0012, 0013, 0060, 0063, 0064, 0067, 0068, and 0072 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Harris3 discloses that the proximal pusher guiding surface (shown in Figure 13x above) of the first body portion (the step 2445 that comprises 2442b) of the at least one double pusher (2440) is linear (because the proximal pusher guiding surface extends along a line that is perpendicular to the plane of Figure 13) and the distal pusher guiding surface (shown in Figure 13x above) of the first body portion (the step 2445 that comprises 2442b) of the at least one double pusher (2440) is linear (because the distal pusher guiding surface extends along a line that is perpendicular to the plane of Figure 13).

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris1 (or, in the alternative, over Harris1 in view of Blewett).
Regarding claim 7, Harris1 (or Harris1 in view of Blewett) discloses all the limitations of the claim as stated above except: the acute angle is between 30° and 60°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the acute angle be between 30° and 60°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would change/increase the horizontal area of the tissue that is stapled. In re Aller, 105 USPQ 233. The acute angle is a recognized result effective variable because increasing the acute angle increases the horizontal area of the tissue that is stapled. Please note that in Paragraphs 0009, 0016, and 0054 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Harris1 (or Harris1 in view of Blewett) discloses all the limitations of the claim as stated above except: an outer-most diameter of the end effector is 12 mm with the end effector in an approximated position.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the outer-most diameter of the end effector be 12 mm with the end effector in an approximated position, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue. The outer-most diameter of the end effector is a recognized result effective variable because different/smaller outer-most diameters allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0012, 0013, 0067, and 0072 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, Harris1 discloses fasteners (2012) retained at least partially within the cartridge assembly (2020) (Paragraph 0122).
However, Harris1 (or Harris1 in view of Blewett) does not expressly disclose: at least one of the fasteners has a height of 5 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made at least one of the fasteners have a height of 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The height of each fastener is a recognized result effective variable because different/smaller heights allow the end effector to operate on and staple different/smaller populations of .

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harris3 in view of a second interpretation of the embodiment shown in Figure 11 of Harris et al. (US 2016/0089141), hereinafter Harris2 (or, in the alternative, over Harris3 in view of Blewett in further view of Harris2).
Regarding claims 2-5, Harris3 (or Harris3 in view of Blewett) discloses all the limitations of the claims as stated above except: wherein the at least one of the double pushers includes a first ramp disposed on a lower surface of the first body portion, the first ramp is configured to be engaged by a first angled wedge of the actuation sled; wherein the at least one of the double pushers includes a second ramp disposed on a lower surface of the second body portion, the second ramp is configured to be engaged by a second angled wedge of the actuation sled; wherein the first ramp is disposed parallel to the longitudinal axis, and wherein the second ramp is disposed parallel to the longitudinal axis; and wherein the first ramp is disposed directly beneath a portion of the first upper surface of the first body portion and wherein the second ramp is disposed directly beneath a portion of the second upper surface of the second body portion.
Harris2 teaches that it was known to provide a double pusher (2240 in Figure 11) with: a first ramp (2245b in Figure 11) disposed on a lower surface of a first body portion (2242c in Figure 11) (apparent from Figure 11), the first ramp (2245b) configured to be engaged by a first angled wedge (2264b in Figure 11) of an actuation sled (2058) (Paragraph 0273, 0277, and 0278); and a second ramp (2245a in Figure 11) disposed on a lower surface of a second body portion (2242a in Figure 11) (apparent from Figure 11), the second ramp (2245a) configured to be engaged by a second angled wedge (2264a in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278); wherein the first ramp (2245b) is disposed parallel to a longitudinal axis (longitudinal axis of 120 in Figure 1) of a proximal body portion (120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1); wherein the second ramp (2245a) is disposed parallel to the longitudinal axis (longitudinal axis of 120) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the at least one of the double pushers (2440) of Harris3 with: a first ramp disposed on a lower surface of the first body portion (the step 2445 that comprises 2442b of Harris3), the first ramp is configured to be engaged by a first angled wedge of the actuation sled; and a second ramp disposed on a lower surface of the second body portion (the step 2445 that comprises 2442a of Harris3), the second ramp is configured to be engaged by a second angled wedge of the actuation sled; wherein the first ramp is disposed parallel to the longitudinal axis (longitudinal axis of 120 of Harris3); wherein the second ramp is disposed parallel to the longitudinal axis; wherein the first ramp is disposed directly beneath a portion of the first upper surface (2442b of Harris3) of the first body portion; and wherein the second ramp is disposed directly beneath a portion of the second upper surface (2442a of Harris3) of the second body portion; as taught by Harris2, because doing so would provide an elongated surface area for receiving a driving force from the first and second angled wedges and for stabilizing the double pusher when the first and second angled wedges drivingly engage the first and second ramps, balance a cumulative driving force throughout the entire deployment of the double pusher, and prevent, minimize, and/or control torqueing and/or rotation of the double pusher and staples supported thereon.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of the embodiment shown in Figure 11 of Harris et al. (US 2016/0089141), hereinafter Harris2.
Regarding claim 12, Harris2 discloses an end effector (2000 in Figure 7) configured for use with a surgical instrument (100 in Figure 1), the end effector (2000) comprising:
a cartridge assembly (2020 in Figure 7);
an actuation sled (2058 in Figure 7) translatable along a longitudinal axis (longitudinal axis of 120 in Figure 1) within the cartridge assembly (2020);
a plurality of pushers (2240 in Figure 11) disposed at least partially within the cartridge assembly (2020) and configured to be selectively engaged by the actuation sled (2058) (Paragraph 0251), at least one of the pushers (2240) having a first upper surface (top surface of 2242c in Figure 11) configured to engage a first fastener (2012) (Paragraph 0269) and a first ramp (2245b in Figure 11) configured to be engaged by a first wedge (2264b in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278), the first upper surface (top surface of 2242c in Figure 11) disposed at an acute angle with respect to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1), the first ramp (2245b) disposed parallel to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1); and
a plurality of fasteners (2012) retained at least partially within the cartridge assembly (2020) (Paragraph 0122), each fastener (2012) of the plurality of fasteners (2012) disposed in contact with one pusher (2240) of the plurality of pushers (2240) (Paragraph 0269).
However, Harris2 does not expressly disclose: each fastener of the plurality of fasteners includes a height of 5 mm; and an outer-most diameter of the end effector is 12 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made each fastener of the plurality of fasteners have a height of 5 mm and to have made the outer-most diameter of the end effector be 12 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0012, 0013, 0046, 0063, 0064, 0067, 0068, and 0072 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Harris2 discloses that the at least one of the pushers (2240) includes a second upper surface (top surface of 2242a in Figure 11) configured to engage a second fastener (2012) (Paragraph 0269) and a second ramp (2245a in Figure 11) configured to be engaged by a second wedge (2264a in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278).
Regarding claim 14, Harris2 discloses that the first upper surface (top surface of 2242c in Figure 11) is parallel to the second upper surface (top surface of 2242a in Figure 11) (apparent from Figure 11).
Regarding claim 15, Harris2 discloses that the first ramp (2245b) is disposed directly beneath a portion of the first upper surface (top surface of 2242c in Figure 11) (apparent from Figure 11).
Regarding claim 16, Harris2 discloses that the first ramp (2245b) is disposed directly beneath a portion of the first upper surface (top surface of 2242c in Figure 11) and that the second ramp (2245a) is disposed directly beneath a portion of the second upper surface (top surface of 2242a in Figure 11) (apparent from Figure 11).
Regarding claim 17, Harris2 discloses all the limitations of the claim as stated above but does not expressly teach: the acute angle is between 30° and 60°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the acute angle be between 30° and 60°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would change/increase the horizontal area of the tissue that is stapled. In re Aller, 105 USPQ 233. The acute angle is a recognized result effective variable because increasing the acute angle increases the horizontal area of the tissue that is stapled. Please note that in 
Regarding claim 18, Harris2 discloses that the first upper surface (top surface of 2242c in Figure 11) is included on a first body portion (2242c in Figure 11) of the at least one of the pushers (2240) and the second upper surface (top surface of 2242a in Figure 11) is included on a second body portion (2242a in Figure 11) of the at least one of the pushers (2240), and further including a bridge (2248 in Figure 11) interconnecting a proximal portion of the first body portion (2242c) with a distal portion of the second body portion (2242a) (apparent from Figure 11, Paragraph 0270).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Harris et al. (US 2016/0089141), hereinafter Harris2 in view of Bucciaglia et al. (US 2016/0345971), hereinafter Bucciaglia, in further view of Davanzo Castillo (US 2017/0215880), hereinafter Davanzo.
Regarding claim 12, Harris2 discloses an end effector (2000 in Figure 7) configured for use with a surgical instrument (100 in Figure 1), the end effector (2000) comprising:
a cartridge assembly (2020 in Figure 7);
an actuation sled (2058 in Figure 7) translatable along a longitudinal axis (longitudinal axis of 120 in Figure 1) within the cartridge assembly (2020);
a plurality of pushers (2240 in Figure 11) disposed at least partially within the cartridge assembly (2020) and configured to be selectively engaged by the actuation sled (2058) (Paragraph 0251), at least one of the pushers (2240) having a first upper surface (top surface of 2242c in Figure 11) configured to engage a first fastener (2012) (Paragraph 0269) and a first ramp (2245b in Figure 11) configured to be engaged by a first wedge (2264b in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278), the first upper surface (top surface of 2242c in Figure 11) disposed at an acute angle with respect to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1), the first ramp (2245b) disposed parallel to the longitudinal axis (longitudinal axis of 120 in Figure 1) (apparent when Figure 11 is viewed in relation to Figures 7 and 1); and

However, Harris2 does not expressly disclose: each fastener of the plurality of fasteners includes a height of 5 mm; and an outer-most diameter of the end effector is 12 mm.
Bucciaglia teaches that it was known to provide an end effector having an outer-most diameter of 12 mm, in order to allow a stapler comprising the end effector to staple tissue clamped to a certain thickness (2 mm) (Paragraph 0004).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Harris2 to incorporate the teachings of Bucciaglia by modifying the outer-most diameter of the end effector to be 12 mm, because doing so would achieve the predictable result of allowing the surgical instrument to staple tissue clamped to a certain thickness. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Harris2 in view of Bucciaglia teaches all the limitations of the claim as stated above except: each fastener of the plurality of fasteners includes a height of 5 mm.
Davanzo teaches that it was known to provide a plurality of fasteners each having a height of 4 mm in order to allow a specific thickness of tissue to be stapled and to vary the height of staples according to the thickness of the tissue to be stapled (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Harris2 in view of Bucciaglia to incorporate the teachings of Davanzo by modifying the height of each fastener to be 5 mm, because doing so would achieve the predictable result of allowing a specific thickness of tissue to be stapled, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The height of each fastener is a recognized result effective variable because different/smaller heights allow the end effector to operate on and staple different/smaller thicknesses/types of tissue. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). Please note that in Paragraphs 0012, 0013, 0046, 0063, 0064, 0067, 0068, and 0072 of the 
Regarding claim 13, Harris2 discloses that the at least one of the pushers (2240) includes a second upper surface (top surface of 2242a in Figure 11) configured to engage a second fastener (2012) (Paragraph 0269) and a second ramp (2245a in Figure 11) configured to be engaged by a second wedge (2264a in Figure 11) of the actuation sled (2058) (Paragraph 0273, 0277, and 0278).
Regarding claim 14, Harris2 discloses that the first upper surface (top surface of 2242c in Figure 11) is parallel to the second upper surface (top surface of 2242a in Figure 11) (apparent from Figure 11).
Regarding claim 15, Harris2 discloses that the first ramp (2245b) is disposed directly beneath a portion of the first upper surface (top surface of 2242c in Figure 11) (apparent from Figure 11).
Regarding claim 16, Harris discloses that the first ramp (2245b) is disposed directly beneath a portion of the first upper surface (top surface of 2242c in Figure 11) and that the second ramp (2245a) is disposed directly beneath a portion of the second upper surface (top surface of 2242a in Figure 11) (apparent from Figure 11).
Regarding claim 17, Harris2 discloses all the limitations of the claim as stated above but does not expressly teach: the acute angle is between 30° and 60°.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the acute angle be between 30° and 60°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would change/increase the horizontal area of the tissue that is stapled. In re Aller, 105 USPQ 233. The acute angle is a recognized result effective variable because increasing the acute angle increases the horizontal area of the tissue that is stapled. Please note that in Paragraphs 0009, 0016, and 0054 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Harris2 discloses that the first upper surface (top surface of 2242c in Figure 11) is included on a first body portion (2242c in Figure 11) of the at least one of the pushers (2240) and the second upper surface (top surface of 2242a in Figure 11) is included on a second body portion (2242a in Figure 11) of the at least one of the pushers (2240), and further including a bridge (2248 in .

Response to Arguments
Applicant’s arguments with respect to the prior art rejections based on Harris3 have been fully considered but are moot because the arguments do not apply to the current rejection.

Applicant's arguments with respect to the prior art rejections based on Harris1 and Harris2 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“In particular, at least because the Office Action is omitting an element of Harris (i.e., one driver 2242b from its triple driver 2240), Harris 1 clearly does not disclose the "identical invention" as "shown in as complete detail as is contained in the ... claim" (Richardson).
…
Additionally, in the interest of expediting prosecution, Applicant has amended claim 1 to even further distinguish from Harris 1. As amended herein, claim 1 recites, inter alia, "at least one of the double pushers is configured to engage at most two fasteners such that the at least one of the double pushers consists of a first upper surface configured to engage a first fastener and a second upper surface configured to engage a second fastener." Applicant respectfully submits that the "consists of' language in amended claim 1 further restricts any reasonable interpretation of the claimed double pusher as being anticipated by the triple pusher of Harris 1.”

the examiner firstly asserts that the double pusher of claim 1 was interpreted as being all parts of 2240 excluding 2242b (i.e. 2242c, 2242a, and 2248 collectively), and that 2242b was interpreted as being a different entity. In other words, the double pusher of claim 1 was interpreted as being a portion of triple pusher 2240 of Harris in Figure 11. Secondly, the examiner asserts that interpreting a prior art reference in such a way is allowed. Thirdly, the examiner asserts that he did not suggest physically cutting off / removing any part of the multi-staple driver 2240 of Harris1 in the prior art rejections based on Harris1. Fourthly, the examiner asserts that all parts of 2240 excluding 2242b of Harris1 is configured to engage at most two fasteners because it only includes cradles 2242a and 2242c which can collectively hold at most two fasteners 2012. Lastly, the examiner asserts that the “consists of” language in amended claim 1 fails to meet the written description requirement (see 112(a) rejection of claim 1 above) that the double pusher (all parts of 2240 excluding 2242b) of Harris1 only includes two upper surfaces because it only includes the upper surface of cradle 2242a and the upper surface of cradle 2242c.

In response to Applicant’s argument that:
“Applicant respectfully maintains that designing an end effector that includes a relatively small diameter (i.e., 12 mm) an d which houses relatively large fasteners (i.e., 5 mm) is an engineering feat that cannot be overlooked or simplified. As generally stated in paragraph [0046] of Applicant's specification, "[v]arious features of loading unit 200 disclosed herein allow loading unit 200 to have a relatively small diameter 'd' (e.g., about 12 mm) as compared with more conventional instruments having diameters of about 15 mm."
…
Thus, Applicant respectfully submits that the ability to design a single end effector that has a relatively small diameter, which allows for greater versatility (see paragraph [0046]), minimize entry wounds, and that includes relatively large fasteners therein, which may provide a greater holding strength, is particularly challenging.”

the examiner firstly asserts that Paragraph 0046 of the Patent Application Publication of the instant application doesn’t specifically explain what advantages an end effector having an outer-most diameter of 12 mm provides over end effectors having a slightly smaller or slightly larger diameter, and thus does not express criticality for an outer-most diameter of 12 mm. Paragraph 0046 merely states the diameter of the end effector is smaller than those of more conventional instruments having diameters of about 15 mm, but does not explain in any way what benefits/advantages such a smaller diameter provides. The examiner asserts that end effectors with diameters slightly smaller than 12 mm or slightly larger than 12 mm can also be inserted into trocars / other access devices having similar inner diameters, can also be inserted into openings in body tissue having comparable diameter, and are also useful in pediatric surgeries. Secondly, the examiner asserts that Paragraphs 0012, 0013, 0060, 0063, 0067, and 0072 of the Patent Application Publication of the instant do not explain what advantages fasteners having a height of 5 mm provide over fasteners having a different height and do not specify any special purpose that fasteners having a height of 5 mm serve, and thus do not express any criticality for fasteners having a height of 5 mm. Lastly, the examiner asserts that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified each fastener of the plurality of fasteners to have a height of 5 mm and to have modified the outer-most diameter of the end effector to be 12 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since doing so would allow the end effector to operate on and staple different/smaller populations of humans such as pre-teens and teenagers, different/smaller organisms such as monkeys, chimpanzees, bunnies, and rabbits, and different/smaller thicknesses/types of tissue.

In response to Applicant’s argument that:
“Applicant respectfully submits that the Examiner is reengineering the device of Harris 2 to both decrease the size of its diameter while simultaneously increasing the height of its fasteners. To actually make such modifications, several components of the device of Harris 2 would be required to be re-engineered and reconstructed to ensure the device would be capable of reliably emplacing the fasteners in tissue. That is, the entire pusher design, for instance, would require substantial modification to not only allow the pusher and larger fasteners to physically fit within the relatively small loading unit, but also to ensure the pusher is able to travel a sufficient distance toward the tissue-contacting surface of the cartridge assembly to guarantee the larger fasteners are adequately and reliably secured to the target tissue. 
…
Such a proposed redesign of the device of Harris 2 is thus inconsistent with the guidelines for establishing a proper 35 U.S.C. §103 rejection.”

the examiner asserts that any redesign/modification of the device of Harris2 required to make the outer-most diameter of the end effector 12 mm and the height of the fasteners 5 mm is within the level of ordinary skill in the art and that discovering the combination of the 12 mm value for the outer-most diameter of the end effector and the 5 mm value for the height of the fasteners involves only routine skill in the art because both the outer-most diameter of the end effector and the height of the fasteners were recognized result effective variables, as explained in the 103 rejections of claim 12 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731